IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                             No. 95-30897
                           Summary Calendar
                          __________________

LEON P. DAVIS, III, and
DETROY ROBINSON,

                                       Plaintiffs-Appellants,

versus

SUE BERNIE; 19TH JUDICIAL DISTRICT COURT,

                                       Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                         USDC No. 95-CV-657
                        - - - - - - - - - -
                          December 6, 1995
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Leon P. Davis, III, and Detroy Robinson appeal the dismissal

of their complaint asserting civil rights claims and requesting

issuance of a writ of habeas corpus.    Based upon a careful review

of the record and applicable law, we hold that the district court

did not commit reversible error.    The judgment of the district

court is AFFIRMED.




     *
       Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.